NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

KIMBERLY S. GATES,                           )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D18-4727
                                             )
JAMES V. GATES,                              )
                                             )
              Appellee.                      )
                                             )

Opinion filed November 6, 2019.

Appeal from the Circuit Court for Collier
County; Elizabeth V. Krier, Judge.

Kimberly S. Gates, pro se.

Donna Marshall and Samantha Branda of
Marshall Law Office, Naples, for Appellee.


PER CURIAM.


              Affirmed.




LaROSE, MORRIS, and ATKINSON, JJ., Concur.